      Case 1:19-cv-06244-AJN-SDA Document 47 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                 10/23/2020


 Danielle Joyce,

                       Plaintiff,
                                                                          19-cv-6244 (AJN)
                –v–
                                                                              ORDER
 Remark Holdings, Inc., et al.,

                       Defendants.



ALISON J. NATHAN, District Judge:

       The case management conference scheduled for October 30, 2020, is adjourned to

February 12, 2021, at 3:15 p.m.


       SO ORDERED.



Dated: October 23, 2020                        __________________________________
       New York, New York                               ALISON J. NATHAN
                                                      United States District Judge
